internal_revenue_service number info release date date cc dom p si 1-cor-111343-00 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation_election based on the information submitted it appears that your corporation qualifies for automatic relief pursuant to revproc_98_55 typically relief for a late s_corporation situation is considered via the private_letter_ruling process the fee for which runs either dollar_figure or dollar_figure depending on gross_income however no fees apply when a taxpayer is eligible for automatic relief under revproc_98_55 we have alerted the service_center about the facts of your case which should result in an acceptance letter to your regular business address within the next sixty calendar days if you have any questions after the sixty days have lapsed please feel free to call us at the telephone number provided above please keep this letter with your tax records and please provide a photocopy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries
